         Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 1 of 18




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 SAKAB SAUDI HOLDING COMPANY,
                                                             Case No. ____________________
         Plaintiff,

 v.

 SAAD KHALID S AL JABRI,

 KHALID SAAD KHALID AL JABRI,

 MOHAMMED SAAD KH AL JABRI,

 NEW EAST (US) INC.,

 NEW EAST 804 805 LLC,

 NEW EAST BACK BAY LLC,

         Defendants.


                                    NOTICE OF REMOVAL

       Defendants Saad Khalid S Aljabri and Khalid Saad Khalid Aljabri, by and through

undersigned counsel, hereby effect the removal of this action from the Superior Court Department

of the Trial Court, Suffolk County, Commonwealth of Massachusetts, Civil Action No. 2184-cv-

00688 (the “Action”), to the United States District Court for the District of Massachusetts.

Removal is proper under 28 U.S.C. §§ 1331, 1441, and 1446, because the Plaintiff’s claims present

substantial federal questions. Venue is proper because this is the district court of the United States

for the district and division within which the Action is pending. Pursuant to 28 U.S.C § 1446(a),

a true and correct copy of the state court case file is attached hereto as Exhibit 1 (Verified

Complaint); Exhibit 2 (the Superior Court docket); Exhibits 3-16 (remainder of documents on




                                                  1
            Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 2 of 18




Superior Court docket1), and incorporated by reference herein. These Exhibits include all process,

pleadings, motions, and orders filed in this case. A true and correct copy of the docket for this

Action is attached as Exhibit 2.

                                     I.       BACKGROUND

       1.       This Action purports to be brought by Sakab Saudi Holding Company (“Plaintiff”

or “Sakab”) but in reality is directed by the current Crown Prince of Saudi Arabia, Mohammed

bin Salman, against a perceived political rival aligned with the former Crown Prince of Saudi

Arabia, Mohammed bin Nayef. In a widely publicized palace coup, bin Salman supplanted bin
                                                                                             2
Nayef as Crown Prince, detained him, and ultimately had him extrajudicially disappeared. Since

the coup, bin Salman has pursued political rivals and opponents with abandon, using every means

at his disposal to quash dissent and consolidate power. As the United States Office of the Director

of National Intelligence recently confirmed, this includes but is not limited to approving the
                                          3
murder of journalist Jamal Khashoggi.         This Action is bin Salman’s latest attack in a violent

campaign to silence Defendant Dr. Saad Aljabri (“Dr. Saad”), who poses a threat to bin Salman



1 Exhibit  3 contains all documents filed on the Superior Court docket, except for the exhibits to
the Affidavit of Abdulaziz Alnowaiser (Doc. No. 3 in Superior Court), which are attached as
Exhibits 4-16.
2 See generally Ben Hubbard, Mark Mazzetti & Eric Schmitt, Saudi King’s Son Plotted Effort to

Oust      His     Rival,      New      York     Times      (July    18,     2017),   available     at
https://www.nytimes.com/2017/07/18/world/middleeast/saudi-arabia-mohammed-bin-nayef-
mohammed-bin-salman.html; Bill Bostock, MBS is stamping out the final threat to his rule,
bringing an end to his 3-year coup marked by power grabs, forced disappearances, and
assassinations,        Business        Insider     (Aug.       12,       2020),     available      at
https://www.businessinsider.com/saudi-arabia-mbs-final-threats-saad-aljabri-mohammed-bin-
nayef-2020-8.
3 See, e.g., Office of the Director of National Intelligence, Assessing the Saudi Government’s Role

in     the     Killing     of    Jamal      Khashoggi      (Feb.    11,     2021),   available     at
https://www.dni.gov/files/ODNI/documents/assessments/Assessment-Saudi-Gov-Role-in-JK-
Death-20210226v2.pdf (concluding that “bin Salman approved an operation in Istanbul, Turkey
to capture or kill Saudi journalist Jamal Khashoggi).


                                                   2
             Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 3 of 18




    by virtue of his close relationships with the former Crown Prince bin Nayef and the United States

    Government. And though framed as a commercial dispute, this Action implicates serious federal

    interests.

           2.     Plaintiff Sakab is a company created in 2008 by the former Crown Prince

    Mohammed bin Nayef, supported by bin Nayef’s then-Chief of Staff Dr. Saad, pursuant to an

    order of the former King of Saudi Arabia. Sakab was created with the primary purpose of funding

    and undertaking clandestine and sensitive operations in partnership with the United States

    Government. These national security operations have helped to thwart terrorist attacks in the

    United States, and the United States Government continues to rely on programs established

    through Sakab with the support of Dr. Saad.4

           3.     Sakab is an instrumentality of the government of the Kingdom of Saudi Arabia. It

    is now controlled by Crown Prince Mohammed bin Salman.

           4.     What Plaintiff describes in the Complaint as Defendants’ “fraudulent activity”

    refers to conduct undertaken at the direction of the then-leadership of the Kingdom of Saudi

    Arabia, at times in partnership with the United States.

           5.     After deposing bin Nayef and seizing power in 2017, bin Salman, in his capacity

    as Chairman of Saudi Arabia’s so-called “Supreme Anti-Corruption Committee,” issued a “top

    secret” order requiring ownership of Sakab to be “transferred” to the Saudi Public Investment




4Spencer S. Hsu & Shane Harris, Former Saudi Intelligence Officer Accuses Crown Prince of
Ordering His Assassination in Canada, Washington Post, August 6, 2020,
https://www.washingtonpost.com/local/legal-issues/former-saudi-intelligence-officer-accuses-
crown-prince-of-ordering-his-assassination-in-canada/2020/08/06/04aab9a4-d7e3-11ea-9c3b-
dfc394c03988_story.html; Lucien Bruggeman, In Wake of Khashoggi Report, ex-Saudi
Spymaster’s Assassination Plot Accusation May Complicate Riyadh Relations, ABC News, March
2,     2021,    https://abcnews.go.com/Politics/saudi-spymasters-assassination-plot-accusation-
complicates-riyadh-relations/story?id=76182523.


                                                    3
                Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 4 of 18




    Fund, which bin Salman chaired. (Ex. 1 ¶ 24). This order was carried out over the following

    months. As a result, Sakab and similar companies, which had been owned and controlled by bin

    Nayef, were placed under bin Salman’s control through the Public Investment Fund.

           6.          Since seizing power, bin Salman has carried out a series of actions purportedly
                                                                                                     5
    targeting corruption but in reality aimed at consolidating his power and silencing his critics.

    Deposing and disappearing Crown Prince Mohammad bin Nayef is one example. Bin Salman

    also has “arrested scores of princes and members of the kingdom’s political and business elite in

    what was billed as an attempt to combat corruption among the higher echelons of the Saudi

    bureaucracy,” but in reality was used “to remove people who could potentially pose a political
            6
    threat.” And, as the U.S. Intelligence Community concluded, bin Salman also had a personal

    hand in the murder of Khashoggi, a former Saudi insider who was living in exile in the United
                                              7
    States and a vocal critic of bin Salman. Khashoggi is by no means the only victim: bin Salman

    has used actual and attempted extrajudicial killings, disappearances, and torture to silence many

    of his critics.8



5 See, e.g., Saudi Arabia detains hundreds of government officials, Al Jazeera (Mar. 16, 2020),
https://www.aljazeera.com/news/2020/3/16/saudi-arabia-detains-hundreds-of-government-
officials.
6 Id.
7 See supra n. 2; see also Stephanie Kirchgaessner, US finds Saudi crown prince approved

Khashoggi murder but does not sanction him, The Guardian (Feb. 26, 2021),
https://www.theguardian.com/world/2021/feb/26/jamal-khashoggi-mohammed-bin-salman-us-
report.
8 See Nicholas Kulish, Ritz-Carlton Has Become a Gilded Cage for Saudi Royals, N.Y. Times

(Nov. 6, 2017), https://www.nytimes.com/2017/11/06/world/middleeast/ritz-carlton-riyadh-saudi-
princes.html; The High Cost of Change: Repression Under Saudi Crown Prince Tarnishes
Reforms, Human Rights Watch (Nov. 4, 2019), https://www.hrw.org/report/2019/11/04/high-cost-
change/repression-under-saudi-crown-prince-tarnishes-reforms (noting that “abusive practices
have included extorting financial assets of detainees in exchange for their release outside of any
legal process and seeking the death penalty against detainees for acts that do not resemble
recognizable crimes”).


                                                      4
            Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 5 of 18




          7.      This Action purports to reflect a continuation of bin Salman’s so-called

    anti-corruption campaign—this time in the courts of the United States. But in fact it is part of a

    wide-ranging scheme targeting Dr. Saad. In August 2020, months before Sakab instituted any

    legal proceeding against Dr. Saad, Dr. Saad filed a lawsuit in the U.S. District Court for the

    District of Columbia against Mohammed bin Salman, stating claims under the Torture Victim

    Protection Act, Pub. L. No. 102-256, 106 Stat. 73 (1992) (codified at 28 U.S.C. § 1350 note) and

    the Alien Tort Statute, 28 U.S.C. § 1350. These claims arose from bin Salman’s attempts to

    assassinate Dr. Saad using similar extrajudicial methods to those he used to kill Jamal Khashoggi.9

    According to Plaintiff, that suit is a “separate action” unrelated to this Action. (Ex. 1 ¶ 90).

          8.      Although Plaintiff brought this suit in state court, Defendants hereby remove it to

    federal court because the case implicates serious federal interests and issues. Sakab was created

    with the primary purpose of carrying out covert and clandestine national security programs and

    operations in partnership with the United States Government. Plaintiff claims that Defendant Dr.

    Saad Aljabri absconded with some of Sakab’s funds and that his actions constituted fraud, breach

    of fiduciary duty, and conversion. But the funds that Dr. Saad earned through Sakab with the

    blessing of the Kingdom’s Crown Prince bin Nayef are inextricably linked to Sakab’s sensitive

    operations, and an examination of Sakab’s finances necessarily requires examining those

    operations. Adjudicating Plaintiff’s claims will therefore require the Court to decide whether

    certain activities by Dr. Saad and the then-Crown Prince of Saudi Arabia bin Nayef, including

    covert counterterrorism operations in partnership with the United States Government, constituted

    fraud, breach of fiduciary duty, or conversion under the law of Saudi Arabia. To assess these




9See Aljabri v. Mohammed Bin Salman Bin Abdulaziz Al Saud, et al., No. 1:20-cv-02146-TJK
(D.D.C.), Am. Compl. ¶¶ 22, 24 (Feb. 4, 2021).


                                                     5
         Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 6 of 18




 claims, the Court will necessarily need to examine Sakab’s finances, including how they were

 used to finance sensitive programs operated in partnership with the United States Central

 Intelligence Agency, the United States National Security Agency, and the United States

 Department of Defense. As such, Plaintiff’s claims of fraudulent activity at Sakab require

 examination of the counterterrorism and national security activities of the United States

 Government, raising disputed and substantial federal issues in this case.

       9.      Plaintiff’s claims are also rooted in a political struggle between two crown princes

 of an absolute monarchy; the now-Crown Prince of the absolute monarchy of Saudi Arabia alleges

 that actions undertaken by the previous Crown Prince (and approved by the King) were unlawful.

 Plaintiff’s claims thus call on the Court to apply the law of Saudi Arabia as it existed under

 former-Crown Prince bin Nayef as to whether certain business arrangements and financial

 transactions were proper, questions that implicate the government officials who authorized the

 arrangements and transactions, including the longtime partner of the United States Government,

 and now disappeared, Crown Prince bin Nayef.10 Assessing those claims implicates serious

 foreign policy interests of the United States Government.

       10.     Plaintiff’s claims also represent a stark effort by a foreign sovereign to reach into

 the United States to target a perceived dissident and political opponent by attaching property,

 creating a substantial federal interest. And even before assessing Plaintiff’s claims, the Court will




10In 2017, then-CIA Director Mike Pompeo presented Mr. bin Nayef with the George Tenet Medal
for his “excellent intelligence performance” in the domain of counterterrorism. Bethan McKernan,
CIA Awards Saudi Crown Prince With Medal for Counter-Terrorism Work, Independent (Feb. 13,
2017), https://www.independent.co.uk/news/world/middle-east/cia-saudi-arabia-crown-prince-
muhammed-bin-naye-medal-counter-terrorism-work-intelligence-a7577221.html.



                                                  6
         Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 7 of 18




need to determine how the case should proceed in light of state secrets of the United States

Government, an issue touching directly on the national security of the United States.

       11.     Plaintiff has attempted to frame what is in fact an international political dispute

implicating U.S. national security interests as a dispute concerning nothing more than routine and

legitimate commercial claims arising under Massachusetts state law. But Plaintiff fundamentally

is asking the Court to examine a partnership between the government of Saudi Arabia and the

intelligence and national security agencies of the United States Government, and to hold liable an

ally (Dr. Saad) of a deposed foreign government official (bin Nayef) in aid of a purported “anti-

corruption” campaign directed by the same government official (bin Salman) who ousted Dr.

Saad and bin Nayef. Federal issues and interests thus pervade Plaintiff’s claims.

                                         THE PARTIES

       12.     Plaintiff Sakab is incorporated under the laws of the Kingdom of Saudi Arabia (the

“Kingdom”), and its principal place of business is Riyadh, Saudi Arabia. (Ex. 1 ¶ 17).

       13.     Sakab is owned by Tahakom Investment Company, which is wholly owned by the

Public Investment Fund of Saudi Arabia. (Ex. 1 ¶¶ 18, 24). In his capacity as Chairman of the

Public Investment Fund, Crown Prince Mohammed bin Salman controls the activities of Plaintiff

and other related companies.

       14.     Defendant Dr. Saad is a citizen of the Kingdom of Saudi Arabia, Malta, and a

resident of Toronto, Ontario, Canada. Dr. Saad is a former Minister of State and senior intelligence

officer in the Saudi government and advisor to former Crown Prince Mohammed bin Nayef. While

serving at the Ministry of the Interior during bin Nayef’s tenure as Minister and Crown Prince, Dr.

Saad supported the then-King and Crown Prince in carrying out covert counterterrorism operations

and other highly sensitive national security projects. These projects included providing assistance




                                                 7
         Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 8 of 18




in establishing Sakab, the Plaintiff in this action, a company that carried out sensitive covert

programs with the United States Government. Even after leaving office in September 2015, Dr.

Saad continued to act as an advisor to bin Nayef and participated in bin Nayef’s businesses—

including Plaintiff Sakab—while bin Nayef served as Crown Prince.              The United States

Department of State has recognized that Dr. Saad “has been a valued partner to the United States

Government, working closely with us to ensure the safety of Americans and Saudis,” pursuing

“shared counterterrorism efforts” that contributed to “keeping our citizens safe.”11

       15.     Defendant New East (US) Inc., is incorporated under the laws of Delaware, with

its principal place of business in New York, New York. Its Directors are Khalid Aljabri, Jonathan

Wainwright (an attorney in the New York Office of Cadwalader, Wickersham & Taft), and

Leonhard Toenz (an attorney based in Zurich, Switzerland).

       16.     Defendant Khalid Saad Khalid Aljabri is a son of Dr. Saad, and a citizen of the

Kingdom. He is a cardiologist who lives in exile as a resident of Toronto, Ontario, Canada.

       17.     Defendant Mohammed Saad Kh Aljabri is a son of Dr. Saad, and a citizen of the

Kingdom. He lives in exile as a resident of the United Kingdom.12

       18.     Defendant New East 804 805 LLC is a limited liability company organized under

Massachusetts law. Its managers are Khalid Aljabri, Leonhard Toenz, and Jonathan Wainwright.

       19.     Defendant New East Back Bay LLC is a limited liability company organized under

Massachusetts law. Its managers are Khalid Aljabri, Jonathan Wainwright, and Leonhard Toenz.



11 Letter from Ryan M. Kaldahl, Acting Assistant Secretary, Bureau of Legislative Affairs, U.S.
Dep’t of State, to Sen. Patrick Leahy, U.S. Senate 1 (Aug. 6, 2020),
https://twitter.com/hsu_spencer/status/1291766667639496706/photo/1.
12 In addition to the two named defendants, Dr. Saad has other children who were “disappeared”

in March 2020 and who are currently being held at an undisclosed location in Saudi Arabia. See
Aljabri v. Mohammed Bin Salman Bin Abdulaziz Al Saud, et al., No. 1:20-cv-02146-TJK (D.D.C.),
Am. Compl. ¶¶ 182–95 (Feb. 4, 2021).


                                                 8
         Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 9 of 18




                                  SUMMARY OF PLEADINGS

        20.      Plaintiff Sakab filed a Verified Complaint and Demand for Trial by Jury

(“Complaint”) in Suffolk Superior Court on March 24, 2021. (Ex. 1).

        21.      In the Complaint, Plaintiff alleges that Defendants purchased real property in

Massachusetts with the proceeds of business activities that Plaintiff mischaracterizes as a

“fraudulent scheme.” (Ex. 1 ¶ 2).

        22.      According to the Plaintiff’s own filings, the allegations in fact concern Defendant

Saad Khalid S Aljabri’s work on behalf of Sakab and 17 similar companies that were “established

between 2008 and 2016 pursuant to a 2007 Royal Instruction issued by King Abdullah Bin

Abdulaziz for the purpose of performing anti-terrorism activities in the public interest, and funded

by the Kingdom’s Ministry of Finance.” (See Ex. 1 ¶ 17).

        23.      Plaintiff’s own filings further make plain that King Abdullah bin Abdulaziz signed

“Royal Instruction 19134/B, which increased the level of funding from the [Ministry of Finance]

to be used by the [Ministry of Interior] for counter-terrorism activities.” (Ex. 1 ¶ 40). According

to Plaintiff’s translation, the Royal Instruction stated that the increased funding “was to be

managed by the [Ministry of Interior’s] then-Assistant-Minister for Security Affairs Prince

Mohammed Bin Nayef” in order to “‘fight terrorism activities as the situation and public interest

require,’ and that it could be used to ‘establish and fund investment intermediaries in the private

sector as His Royal Highness sees to serve the public interest.’” (Ex. 1 ¶ 41 (quoting Royal

Instruction)).

        24.      Plaintiff alleges that former Crown Prince bin Nayef distributed funds to Dr. Saad

and others to support companies pursuant to the Royal Instruction, but, without further

specification as to what constitutes common business practices in Saudi Arabia, Plaintiff states




                                                  9
        Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 10 of 18




that the agreements accompanying those distributions were not on government letterhead or sealed

“as would be customary under [Saudi] law and practice.” (Ex 1 ¶ 42–43).

       25.     Plaintiff alleges that, instead of “fund[ing] counter-terrorism activities” in Saudi

Arabia, “Sakab was used as a vehicle” for the fraudulent schemes. (Ex. 1 ¶ 23).

       26.     Plaintiff alleges that much of the funding for other companies created under the

Royal Instruction was “directed first into accounts held by Sakab” (Ex. 1 ¶ 52), and that “aside

from the co-conspirators’ activities in furtherance of the fraudulent scheme,” the other companies

created under the Royal Instruction “also conducted legitimate business in a number of industries,

including aviation, security and technology.” (Ex. 1 ¶ 55).

       27.     The Complaint references an action in the Ontario Superior Court of Justice

(“Ontario Action”) in which Plaintiff, along with other co-plaintiffs, is litigating similar claims

against the Defendants, along with other co-defendants. (Ex. 1 ¶ 1). A recent preliminary order

from the Ontario Action, originally obtained ex parte, is currently being appealed. The merits of

the Ontario Action have not yet been adjudicated. Nor has the substantive legal position of the

Defendants in that action been presented to the Ontario court.

       28.     While obscuring and distorting the counterterrorism mission made plain in its own

filings, Plaintiff seeks compensatory damages, an order for Defendants to hold their assets in the

Commonwealth of Massachusetts in constructive trust for the benefit of the Plaintiff, an order for

the disgorgement of certain rents received by the Defendants from properties in the

Commonwealth of Massachusetts, an order of attachment of the assets held by Defendants in the

Commonwealth of Massachusetts, and an order piercing the corporate veil, among other relief.

(Ex. 1, pp. 43–46).




                                                10
         Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 11 of 18




        29.      In conjunction with its Complaint in the underlying action, Plaintiff filed an

Emergency Motion To Stay Proceedings (Ex. 3, p; 154); an Emergency Motion For Approval of

Memorandums of Lis Pendens (Ex. 3, p. 86); an Emergency Motion For A Short Order of Notice

and Other Relief (Ex. 3, p. 52); and an Emergency Motion for Attachment of Real Property (Ex.

3, p. 60).

        30.      Plaintiff acknowledged in its Emergency Motion For A Short Order of Notice and

Other Relief that it plans to “seek to effect formal service on Defendants as provided in the

applicable Massachusetts rules and statutes,” but that “given the emergency nature of the

Motions,” it sought leave to “serve the papers in a manner reasonably calculated to provide actual

and timely notice to Defendants.” (Ex. 3, p 53). Plaintiff filed its “emergency” motions 61 days

after obtaining a preliminary order in the Ontario Action, which Plaintiff cites as one basis for its
         13
motions.      (Ex. 1 ¶ 1). To date, service has not been effected on any defendant.

                                 II.    GROUNDS FOR REMOVAL

    A. The Court Has Jurisdiction Over This Action.

        31.      Under 28 U.S.C. §§ 1331, 1441, and 1446, this Court has original jurisdiction over

any action in which (1) the notice of removal has been filed within thirty days after receipt by the

defendant, through service or otherwise, of a copy of an amended pleading, motion, order or other

paper from which it may first be ascertained that the case is one which is or has become removable;

and (2) the case presents a substantial federal question. Defendants satisfy these requirements,

and this Action therefore may be removed pursuant to 28 U.S.C. §§ 1441 and 1446.




13 Plaintiff also filed the “emergency” motions approximately twoyears after Plaintiff first received
a report from Deloitte purportedly documenting the alleged fraud. (See Ex. 3, p. 105 (Sakab Saudi
holding Co., et al. v. Saad Khalid S Al Jabri, et al., No. CV-21-00655418-00CL, Ruling on Set
Aside Motions, ¶ 22 (Ontario Superior Court of Justice Jan. 22, 2021)).


                                                  11
         Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 12 of 18




   B. Plaintiff’s Claims Present a Substantial Federal Question.

       32.     Complaints raising state law claims may nevertheless “aris[e] under the

Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

       33.     Federal jurisdiction over state law claims arises “if a federal issue is: (1) necessarily

raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in federal court without

disrupting the federal-state balance approved by Congress.” Gunn v. Minton, 568 U.S. 251, 258

(2013); see also Atlantic Richfield Co. v. Christian, 140 S. Ct. 1335, 1350 n.4 (2020); Grable &

Sons Metal Products, Inc. v. Darue Engineering & Mfg., 545 U.S. 308, 312 (2005).

       34.     A federal issue is “substantial where the resolution of the issue has ‘broader

significance . . . for the Federal Government.’” Municipality of Mayaguez v. Corporacion Para el

Desarollo del Oeste, Inc., 726 F.3d 8, 14 (1st Cir. 2013) (quoting Gunn, 568 U.S. at 1066). And

“issues involving ‘our relationship with other members of the international community must be

treated exclusively as an aspect of federal law.’” Republic of Philippines v. Marcos, 806 F.2d 344,

352 (2d Cir. 1986) (quoting Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398, 425 (1964)); see

also Pacheco de Perez v. AT&T Co., 139 F.3d 1368, 1377 (11th Cir. 1998) (“Where a state law

action has as a substantial element an issue involving foreign relations or foreign policy matters,

federal jurisdiction is present.”); Scrogin v. Rolls-Royce Corp., No. 3:10-CV-442 WWE, 2010 WL

3547706, at *3 (D. Conn. Aug. 16, 2010).

       35.     The federal interest is particularly strong in cases involving “disputes in which a

foreign government, or its instrumentality, is a named party to the lawsuit, or where the actions of

a foreign government are a direct focus of the litigation.” Pacheco de Perez, 139 F.3d at 1377

(citing Sabbatino, 376 U.S. at 425; Republic of Philippines, 806 F.2d at 353; Republic of Iraq v.

First Nat’l City Bank, 353 F.2d 47 (2d Cir. 1965)).




                                                  12
         Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 13 of 18




       36.     Sakab’s parent company, Tahakom Investment Company, is wholly owned by the

Public Investment Fund of Saudi Arabia, which is chaired and controlled by Crown Prince

Mohammed bin Salman. (Ex. 1 ¶ 24). Sakab is an instrumentality of the Kingdom of Saudi

Arabia, acting at the direction of bin Salman, seeking to attach assets in the United States based

on the activities of the former (now disappeared) Crown Prince of Saudi Arabia bin Nayef.

       37.     According to Plaintiff’s pleadings, the “fraudulent scheme” involves Dr. Saad’s

role in companies “established between 2008 and 2016 pursuant to a 2007 Royal Instruction issued

by King Abdullah Bin Abdulaziz,” and through which the Kingdom of Saudi Arabia conducted

sensitive “anti-terrorism” and other national security operations. (See Ex. 1 ¶ 17).

       38.     Plaintiff alleges that Dr. Saad’s conduct did not advance the counterterrorism,

national security, and other goals under which Sakab and the other companies were organized, but

instead constituted fraudulent activity. (See Ex. 1 ¶ 23).

       39.     Although Plaintiff alleges that “[t]he vast majority of financial transactions

funneled through Sakab took place ‘off-the-book’ and were not recorded” (Ex. 1 ¶ 22), the

financial arrangements of Sakab and the affiliated companies were opaque by design and at the

direction of the then-leadership of the Kingdom of Saudi Arabia.

       40.     Plaintiff alleges that “nominee shareholders” were appointed to Sakab (Ex. 1 ¶ 19),

but the entire purpose of the Sakab was to conceal the involvement of the Saudi government in

covert operations. It would have defeated the purpose of the Royal Instruction if Saudi government

officials held official roles recorded in the corporate records.

       41.     Plaintiff has made Dr. Saad’s involvement in Sakab and Sakab’s covert operations

with partners, including the United States Government, central to this suit by alleging that Dr. Saad




                                                  13
          Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 14 of 18




defrauded the Plaintiff while working at the direction of the then-Crown Prince and, often, in

cooperation with the United States Government. (See Ex. 1 ¶ 2).

        42.      Deciding Plaintiff’s claims will require the Court to examine the relationships

between Sakab and its affiliated companies; the affiliated companies’ accounting practices;

financial transactions between Sakab or the affiliated companies and the United States

Government; the extent to which Sakab and the affiliated companies and their officers, directors,

and executives operated at relevant times in compliance with Saudi law; and whether their actions

were taken at the direction of the then-leadership of the Kingdom and, at times, in coordination

with the United States Government. It will also require the Court to assess the role of former

Crown Prince Mohammed bin Nayef, who approved all expenditures of Sakab and its affiliated

entities in his role as Interior Minister and Crown Prince, and who has now been disappeared by

the current Crown Prince and detained in an unknown location in Saudi Arabia. And the Court

will be required to assess the authority of Crown Prince bin Nayef to approve expenditures

involving Dr. Saad even after Dr. Saad left the Saudi government but continued to be employed

by the Crown Prince as an advisor and continued to support the sensitive activities of Sakab and

its affiliated entities.

        43.      Plaintiff’s claims will also require the Court to decide whether Dr. Saad’s actions

were consistent with the broad mandate ordered by the King in establishing the entities, including

in the context of the Saudi partnership with the United States in engaging in counterterrorism

activities. (See Ex. 1 ¶ 43).

        44.      Deciding the Plaintiff’s claims in the underlying action will require the Court to

evaluate whether certain alleged conduct was somehow fraudulent or whether it instead involved

conduct undertaken pursuant to Sakab’s original purpose—clandestine counterterrorism and




                                                 14
        Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 15 of 18




national security operations, often in partnership with the United States Government. Furthermore,

the Court will need to determine whether Dr. Saad’s alleged conduct was undertaken at the

direction of then-leadership of the Kingdom, an absolute monarchy, even where the then-Crown

Prince is now disappeared by the current Crown Prince. These issues have “broader significance”

to the Federal Government. See Municipality of Mayaguez, 726 F.3d at 14 (internal citation

omitted). They “involve[e] ‘our relationship with other members of the international community

[and] must be treated exclusively as an aspect of federal law.’” Marcos, 806 F.2d at 352 (quoting

Sabbatino, 376 U.S. at 425); see also McMahon v. Presidential Airways, Inc., 410 F. Supp. 2d

1189, 1201 (M.D. Fla. 2006).

       45.     Further, assessing Plaintiff’s claims will implicate serious federal interests—

touching on the national security of the United States—about how the case should proceed in light

of state secrets of the United States government. It is a question of federal law whether “it may be

impossible to proceed with the litigation because—privileged evidence being inseparable from

nonprivileged information that will be necessary to the claims or defenses—litigating the case to

a judgment on the merits would present an unacceptable risk of disclosing state secrets, such that

the matter should not be allowed to proceed at all.” Husayn v. Mitchell, 938 F.3d 1123, 1135 (9th

Cir. 2019) (internal quotations and citations omitted); see also In re Nat'l Sec. Agency

Telecommunications Recs. Litig., 483 F. Supp. 2d 934, 942 (N.D. Cal. 2007).

   C. The Notice of Removal Is Timely.

       46.     Under 28 U.S.C. § 1446(b), notice of removal of a civil action must be filed within

thirty (30) days of the defendant’s receipt of service of the summons and the Petition. Although

Defendants have not yet received a summons, and do not waive their rights to challenge service of

process, Plaintiff filed the Complaint on March 24, 2021. (Ex. 1); see Novak v. Bank of New York




                                                15
         Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 16 of 18




Mellon Tr. Co., NA., 783 F.3d 910, 911 (1st Cir. 2015). This Notice of Removal is being filed

prior to the first hearing scheduled in Superior Court on March 29, 2021.

   D. Defendants Have Satisfied All Other Requirements for Removal.

       47.     No Responsive Pleadings Filed in State Court. Defendants have not filed any

responsive pleadings or filed any papers responding to the Complaint in Suffolk County Superior

Court. (Ex. 2).

       48.     Attachment of Pleadings. Pursuant to 28 U.S.C. § 1446(a), Defendants have

attached all process, pleadings, or orders in the Action to this Notice of Removal as Exhibits 1-16.

A true and correct copy of the docket for this Action is attached as Exhibit 2.

       49.     Intradistrict Assignment. Venue is proper in this Court under 28 U.S.C. § 1446(a)

because it is the district court of the United States for the district and division within which the

Action is pending.

       50.     Notice to State Court/Plaintiff. A copy of the Notice of Filing of Notice of

Removal, attached as Exhibit 19, will promptly be filed with the clerk of the Suffolk Superior

Court and served on Plaintiff pursuant to 28 U.S.C. § 1446(d). Defendants will also serve a copy

of this Notice of Removal and the Notice of Filing of Notice of Removal upon counsel for Plaintiff

by e-mail and first-class mail, in accordance with the certificate of service on this filing.

       51.     Joinder. All Defendants in the underlying action have consented to this Notice of

Removal. (Exhibits 17 & 18).

                                 NON-WAIVER OF DEFENSES

       52.     Defendants Saad Khalid S Aljabri and Khalid Saad Khalid Aljabri expressly reserve

all of their defenses. By removing this Action to this Court, Defendants do not waive any rights

or defenses available under federal or state law. Defendants expressly reserve the right to move




                                                  16
         Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 17 of 18




for dismissal of the Complaint pursuant to Rule 12 of the Federal Rules of Civil Procedure.

Nothing in this Notice of Removal should be taken as an admission that this Court has personal

jurisdiction over Defendants, that venue is proper, that Defendants were properly served in the

Action, or that Plaintiff’s allegations are sufficient to state a claim or have any substantive merit,

nor do Defendants waive any rights to raise such challenges in this proceeding. See Morris & Co.

v. Skandinavia Ins. Co., 279 U.S. 405, 409 (1929) (“Petitioner suggests that, by removal of the

case to the federal court, objection to jurisdiction over the person of respondent was waived. Our

decisions are to the contrary.”); In re Lupron Mktg. & Sales Practices Litig., 245 F. Supp. 2d 280,

302 (D. Mass. 2003) (removal from state to federal court does not waive the right to object to a

lack of personal jurisdiction) (citing Nationwide Engineering & Control Systems, Inc. v. Thomas,

837 F.2d 345, 347–348 (8th Cir. 1988)).

                                          CONCLUSION

       WHEREFORE, Defendants hereby give notice that this action is removed from the Suffolk

County Superior Court to the United States District Court for the District of Massachusetts.


Dated: March 29, 2021                                 Respectfully submitted,

                                                      /s/ Scott C. Ford
                                                      R. Robert Popeo (BBO #403360)
                                                      Scott C. Ford (BBO # 629280)
                                                      MINTZ, LEVIN, COHN, FERRIS, GLOVSKY
                                                      AND POPEO, PC
                                                      One Financial Center
                                                      Boston, MA 02111
                                                      Phone: (617) 348-1744
                                                      Fax: (617) 542-2241
                                                      rrpopeo@mintz.com
                                                      scford@mintz.com




                                                 17
        Case 1:21-cv-10529-NMG Document 1 Filed 03/29/21 Page 18 of 18




                                                      Lindsay C. Harrison (pro hac vice
                                                      application forthcoming)
                                                      JENNER & BLOCK LLP
                                                      1099 New York Avenue, NW
                                                      Suite 900
                                                      Washington, DC 20001-4412
                                                      Phone: (202) 639-6865
                                                      Fax: (202) 639-6066
                                                      lharrison@jenner.com

                                                      Attorneys for Saad Khalid S Aljabri &
                                                      Khalid Saad Khalid Aljabri



                                 CERTIFICATE OF SERVICE

       I certify that the above Notice of Removal and all associated papers were filed

electronically using the CM/ECF system on March 29, 2021, and that on the same date copies

were served on counsel for the Plaintiff by first-class mail and e-mail.

                                                      /s/ Scott C. Ford
                                                      Scott C. Ford




                                                18
